DETAILED ACTION
This communication is responsive to the instant application filed on 06/22/2020.
Claims 1, 8, and 15 are independent claims.
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
This instant application is a continuation (CON.) of application no. 15/647870 filed on 07/12/2017 (patented number 10,740294), which has provisional no. 62/445668 filed on 01/12/2017.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 06/22/2020 (2 sets) have been acknowledged and recorded.  See attached forms PTO-1449, MPEP 609.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, 12-17, and 19-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 5-9, 11-15, 17 of U.S. Patent No. 10,740,294. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are directed to receiving a plurality of characteristics associated with a plurality of erase blocks of the storage devices and performing a garbage collection process by grouping valid data from the plurality of erase blocks based on a similarity of the characteristics between the valid data and storing the grouped valid data at another erase block of the storage devices as shown in the following table:
Instant application: 16/907514
US patent no. 10,740,294
1. A system comprising: 
     a plurality of storage devices; and 


     a storage controller operatively coupled to the plurality of storage devices, 

the storage controller comprising a processing device, the processing device to: 




(3. The system of claim 1, wherein the garbage collection process is performed based on a capacity of the plurality of storage devices being used for storage. ) 
(Notes: the limitation in claim 3 is the same as the limitation in claim 1 of 10,740,294)     

     receive, from two or more of the plurality of storage devices, a plurality of characteristics associated with a plurality of erase blocks of the plurality of storage devices; and






     perform a garbage collection process by grouping valid data from the plurality of erase blocks based on a similarity of the plurality of characteristics between the valid data and storing the grouped valid data at another erase block of the plurality of storage devices.  



2. The system of claim 1, wherein the plurality of storage devices comprise a plurality of direct-mapped solid-state storage devices.  



5. The system of claim 1, wherein the plurality of characteristics comprise an age associated with each of the valid data.
(Notes: claim 5 recites limitation that is the same as limitations in claim 3 of 10,740,294)

4. The system of claim 1, wherein the processing device is further to: -66-Docket No.: P70479 11840US.C1determine an expected longevity associated with each of the valid data based on the plurality of characteristics, wherein the valid data is grouped based on a similarity of the expected longevity between the valid data.  

7. The system of claim 1, wherein the plurality of characteristics specifies a deduplication importance associated with each valid data, the deduplication importance corresponding to a number of times that a respective valid data was associated with a deduplication operation.
(Notes: claim 7 recites limitation that is the same as limitations in claim 5 of 10,740,294)

6. The system of claim 1, wherein the plurality of characteristics comprise a type of data associated with each of the valid data.  



*** Notes:  Similar above rejections of claims 1-3, 5-7 are applied to the claims 8-10, 12-17, and 19-20, respectively. The limitations in claims 8-10, 12-17 and 19-20 are double rejections to the claims 1-3, 5-9, 11-15, and 17 of the US patented no. 10,740,294.

1. A system comprising: 
     a solid-state storage array comprising a plurality of direct-mapped solid-state storage devices; and 
     a storage controller coupled to the solid-state storage array and external to the plurality of direct-mapped solid-state storage devices, the storage controller comprising a processing device, the processing device to: 
     initiate a garbage collection process for the solid-state storage array that includes the plurality of direct-mapped solid-state storage devices, wherein the garbage collection process for the solid-state storage array is initiated based on a capacity of the plurality of direct-mapped solid-state storage devices being used by the solid-state storage array; 
     in response to initiating the garbage collection process, receive, from two or more of the plurality of direct-mapped solid-state storage devices, a plurality of characteristics associated with a plurality of erase blocks of the plurality of direct-mapped solid-state storage devices that are included in the solid-state storage array; identify valid data from the plurality of erase blocks of the plurality of direct-mapped solid-state storage devices that are included in the solid-state storage array; and 
     perform the garbage collection process for the solid-state storage array by grouping the valid data from the plurality of erase blocks based on a similarity of the plurality of characteristics between the valid data and storing the grouped valid data at another erase block at the plurality of direct-mapped solid-state storage devices of the solid-state storage array.

2. The system of claim 1, wherein each of the plurality of direct-mapped solid-state storage devices does not include an internal storage controller that performs another garbage collection process for a respective direct-mapped solid-state storage device.

3. The system of claim 1, wherein the plurality of characteristics specifies an age associated with each of the valid data.


4. The system of claim 3, wherein the age associated with a particular valid data corresponds to when the particular valid data was received in a write transaction by the solid-state storage array.



5. The system of claim 1, wherein the plurality of characteristics specifies a deduplication importance associated with each valid data, the deduplication importance corresponding to a number of times that a respective valid data was associated with a deduplication operation.



6. The system of claim 1, wherein the plurality of characteristics specifies a type of data for each of the valid data, the type of data corresponding to an identification of a respective valid data as user data or a particular type of metadata.

*** Notes:  the limitations in claims 1-3, 5-9, 11-15, and 17 of the US patented no. 10,740,294 are used to match and reject to limitations of claims 8-10, 12-17, and 19-10 of the instant application no. 16/907514.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10740294, and in view of Singhai et al., US Pub. No. 20170123676 (hereinafter as ‘676).
Regarding claims 4, 11, and 18, patent no. 10740294 does not match with the limitations in claims 4 (similar to claims 11 and 18).  However, the teachings of ‘676 is expressly matched to the limitation in claim 4 (similar to claims 11 and 18), e.g. “determine an expected longevity associated with each of the valid data based on the plurality of characteristics, wherein the valid data is grouped based on a similarity of the expected longevity between the valid data.” (pars. [0042] “the reference data sets may have the following characteristics: 1)… a period of time and 2)… Next, 3)… Lastly, 4)…it can be retired  after the use count drops to zero…” and [0049-51], “Garbage Collection” algorithm, “valid data blocks” which storing valid data to be moved=erased, “if a reference data set (e.g., reference data set R) is expected to be retired soon, then reconstruct original data blocks using the reference data set (e.g., R) and newly deduplicate it using a newer reference data set(s).”, wherein the “expected to be retired soon” is interpreted as an expected longevity in the claim, and the reconstruct=generate group of original data blocks and group of newer reference data sets, see further in pars. [0143] “the new reference data set may satisfy for retirement …” and [0162], “In some  embodiments, reference blocks are grouped into a subset based on a degree of similarity associated with content of each reference data block” wherein herein the data blocks contain the valid data).
Therefore, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the limitations of the cited references, ‘676, because the limitations of ‘676 would have provided patent no. 10740294 with determining/identifying an expected longevity (e.g., expected retirement) associated with each of the valid data (e.g., valid data blocks) based on the plurality of characteristics (par. [0042]), wherein the valid data is grouped (e.g., aggregating data blocks, par. [0162]) based on a similarity of the expected longevity between the valid data (e.g., degree of similarity of the data retirement according to time) for benefits of the data garbage collection for reference sets in flash storage systems to improve reducing the storage space (‘676: pars. [0049-52]).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US Pub. No. 20150019797 (hereinafter as “Huang”) and in view of Singhai et al., US Pub. No. 20170123676 (hereinafter as “Singhai”).
Regarding claim 1, Huang teaches: a system (fig. 7 as show the system, par. [0002] “digital computing systems”) comprising: 
a plurality of storage devices (par. [0002] “non-volatile memory devices, pars. [0003] “A solid state drive (“SSD”)”, and [0004] “A flash memory device”); and 
a storage controller operatively coupled to the plurality of storage devices (par. [0025] “Memory controller 106 manages the process of GC or GC process based on GC triggering … To improve memory performance, memory controller 106 includes compressor 150 to compress content of each page to conserver storage space…”), the storage controller comprising a processing device (see again in par. [0025] “…memory controller 106 includes compressor 150 to compress content of each page to conserver storage space…”), the processing device to:
receive, from two or more of the plurality of storage devices, a plurality of characteristics associated with a plurality of erase blocks of the plurality of storage devices (fig. 5, elements 502, 504, 506, and/or 508 are implemented to receive the plurality of “characteristics” associated with the plurality of erase blocks identify valid data from the storage devices, fig. 8 and pars. [0004] “storage space that contain garbage data or stale data, such storage space needs to be cleaned, erased, or deleted first before it can be rewritten with new data…” and [0005] “erasing content of a block is that a block cannot be erased if one of the pages contains valid data. Before erasing, any valid pages within an erasable block need to be moved or copied to a new block. During a write operation, data, however, is typically written in a random order which generally causes fewer pages getting overwritten. Such overwritten pages become garbage or stale pages overtime. In order to free up or reuse the blocks containing stale data, a garbage collection procedure can typically be used to recover old blocks into new blocks.” wherein the “garbage” and “old or stale” are interpreted as the characteristics, [0026] “…With the scanning capability, GC is able to generate a list of garbage block identifiers ("IDs") or erasable block IDs. GC is also able to identify valid page IDs within one or more of the garbage block IDs.”, wherein the identifiers (“IDs”) of garbage blocks/valid pages are interpreted as the characteristics, and wherein the “scanning capability” algorithm herein is equivalent to receiving process, and [0028]); and 
storing the grouped valid data at another erase block of the plurality of storage devices (pars. [0030] “If an erasable block contains one or more valid pages, these valid pages are required to be moved to a different location (i.e., a new block) before the erasable block can be erased or cleaned” wherein the “to be moved to a different location” is interpreted as storing the grouped of valid data at another erase block, and wherein the “valid pages” contain valid data, see [0031] “Memory 110, in one example, includes multiple blocks 210-216 where in each block includes a group of pages such as pages 220-226 or 230-236. It should be noted that the underlying concept of the exemplary embodiment(s) of the present invention would not change if one or more blocks (or devices) were added to or removed from diagram 200.”).
Huang mentions the garbage collection (Abstract, and pars. [0025-26]) and the group of valid pages having valid data in the erase blocks of storage devices (e.g. SSD memory and flash memory, pars. [0062 and 64-67]). However, Huang does not explicitly teach “perform a garbage collection process by grouping valid data from the plurality of erase blocks based on a similarity of the plurality of characteristics between the valid data.”  
Singhai, in an analogous art, teaches: “perform a garbage collection process by grouping valid data from the plurality of erase blocks based on a similarity of the plurality of characteristics between the valid data” (fig. 8A at elements 804-808; and pars. [0042] “the reference data sets may have the following characteristics: 1)… a period of time and 2)… Next, 3)… Lastly, 4)…it can be retired after the use count drops to zero…”, [0049] “Garbage Collection for Reference Sets in Flash storage systems”, [0050] “… flash management and garbage collection can be performed as described below. At the time of garbage collection, valid data blocks are moved to a new location in flash storage…”, wherein the “valid data blocks” having valid data to be moved=erased, [0051] “if a reference data set (e.g., reference data set R) is expected to be retired soon, then reconstruct original data blocks using the reference data set (e.g., R) and newly deduplicate it using a newer reference data set(s).”, wherein the “expected to be retired soon” is interpreted as part on characteristics, and the reconstruct=generate group of original data blocks and group of newer reference data sets, see further in pars. [0143] “the new reference data set may satisfy for retirement …” and [0162], “In some  embodiments, reference blocks are grouped into a subset based on a degree of similarity associated with content of each reference data block” wherein the degree of similarity measures on the reference data set is expected to be retired soon (i.e., old/stale), [0037] “similarity-based deduplication algorithms”).
Therefore, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Singhai would have provided Huang with performing garbage collection process by groups the valid data per reference data set (e.g. characteristics, par. [0042]) based on a degree of similarity (e.g.,the data retirement according to time) for benefits of the data garbage collection for reference sets in flash storage systems to improve reducing the storage space (Singhai: pars. [0049-52]).
.  
Regarding claim 2, Huang and Singhai teach: wherein the plurality of storage devices comprise a plurality of direct-mapped solid-state storage devices (Huang: pars. [0002-4] “non-volatile memory devices”, “A solid state drive “, “A flash memory device” , [0032] “… includes other information such as pointer 206 and validity flag 208. PPA 202 or 204 is a physical address pointing to at least on sector of a flash memory page based on an LBA…”; Singhai: fig. 17 as shown the directed mapped solid-state storage devices, pars. [0004] “perform data block aggregation by comparing each corresponding data block of an incoming data set to a stored data block in storage…”, [0034] “managing sets of reference data blocks in storage devices).

Regarding claim 3, Singhai teaches: wherein the garbage collection process is performed based on a capacity of the plurality of storage devices being used for storage (pars. [0038] “…storage capacity limitations and endurance reduction over the life span. The endurance reduction in flash storage devices is associated with the tolerance for write-erase cycles by the flash storage device, while performance of the flash storage device is impacted by the availability of free writeable data blocks in the flash storage device.” and [0049-50] “Garbage Collection for Reference Sets in Flash Storage Systems” and “…garbage collection can be performed as described below…”, [0055] “ [0189] “… amount of memory used for associated with a data set… a reference data set meets retirement based on the amount of memory used in a storage device…”, wherein the amount of memory is illustrated as the capacity of the storage device(s) as known by a skilled artisan).  

Regarding claim 4, Singhai teaches wherein the processing device (fig. 2 at element 204 – Processor) is further to: 
-66-Docket No.: P70479 11840US.C1determine an expected longevity associated with each of the valid data based on the plurality of characteristics, wherein the valid data is grouped based on a similarity of the expected longevity between the valid data (pars. [0042] “the reference data sets may have the following characteristics: 1)… a period of time and 2)… Next, 3)… Lastly, 4)…it can be retired  after the use count drops to zero…” and [0049-51], “Garbage Collection” algorithm, “valid data blocks” which storing valid data to be moved=erased, “if a reference data set (e.g., reference data set R) is expected to be retired soon, then reconstruct original data blocks using the reference data set (e.g., R) and newly deduplicate it using a newer reference data set(s).”, wherein the “expected to be retired soon” is interpreted as an expected longevity in the claim, and the reconstruct=generate group of original data blocks and group of newer reference data sets, see further in pars. [0143] “the new reference data set may satisfy for retirement …” and [0162], “In some  embodiments, reference blocks are grouped into a subset based on a degree of similarity associated with content of each reference data block” wherein herein the data blocks contain the valid data).

Regarding claim 5, Huang and Singhai teach: wherein the plurality of characteristics comprise an age associated with each of the valid data (Huang: see par. [0048]; and Singhai: par. [0189] e.g., “retirement criteria…amount of times, … a predetermined al duration (e.g., minutes, hours, days, weeks, etc. “ which equivalent to “age” of the reference data sets storing in blocks of storage device(s), fig. 2).  

Regarding claim 6, Singhai teaches: wherein the plurality of characteristics comprise a type of data associated with each of the valid data (par. [0154] “…receives a set of data blocks from one or more client devices (e.g. client devices 102). The set of data blocks can be associated with, but not limited to, document files of a type such as, but not limited to, word doc, pdfs, jpegs, etc., rendered by applications of the client devices (e.g. client devices 102). Next, the method 800 may continue by performing 804 a similarity analysis of the set of data blocks.”, wherein the “a type such as, but not limited to, word doc, pdfs, jpegs, etc.,” is interpreted as type of data which associated with the valid data in data blocks of storage device(s)).

Regarding claim 7, Huang teaches: wherein the plurality of characteristics specifies a deduplication importance associated with each valid data (pars. [0034-37] teaches the duplicate pages/data found in block(s) during the garbage collection processing  or performing), the deduplication importance corresponding to a number of times that a respective valid data was associated with a deduplication operation (fig. 5 element 512 checking for “De-dupe” data, and pars. [0035-37] and [0050-51] teaches exceeding threshold implies to detecting a number of times the valid/invalid pages/data were associated with the duplicate operation). 0034 teaches when a duplicate copy is found during a matching process of a list of PPAs or signatures, the value of counter is incremented to reflect the page duplication.
 
Claims 8-20 are rejected in the analysis of above claims 1-7; and therefore, the claims are rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169